            Case 2:19-cv-00485-JAM-DB Document 60 Filed 11/25/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                2:19-CV-00485-JAM-DB
12                 Plaintiff,
                                                              STIPULATION AND ORDER FOR
13          v.                                                DISMISSAL WITH PREJUDICE OF
                                                              APPROXIMATELY $9,004,531.62 SEIZED
14   APPROXIMATELY $6,567,897.50 SEIZED                       FROM CTBC BANK, ACCOUNT
     FROM CTBC BANK, ACCOUNT NUMBER                           NUMBER 3800283929; CERTIFICATE OF
15   3800191916, ET AL.,                                      REASONABLE CAUSE
16                 Defendants.
17

18          It is hereby stipulated by and between the United States of America and claimant East West
19 Bank, by and through their respective counsel of record, as follows:

20          1.     This stipulation and order only pertains to Approximately $9,004,531.62 seized from
21 CTBC Bank, Account Number 3800283929 (“the Defendant Asset”.) East West Bank previously filed

22 a claim and answer in this case with respect to the Defendant Asset. Dkt 15-16, 29.

23          2.     The parties hereby agree and stipulate that the Defendant Asset shall be dismissed with
24 prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

25          3.     The parties are to bear their own costs and attorney fees.
26          4.     There was probable cause for the seizing of the Defendant Asset, and for the
27 ///

28                                                      1
                                                                            Stipulation and Order for Dismissal
            Case 2:19-cv-00485-JAM-DB Document 60 Filed 11/25/20 Page 2 of 3



 1 commencement and prosecution of this forfeiture action, and the Court may enter a Certificate of

 2 Reasonable Cause pursuant to 28 U.S.C. § 2465.

 3 Dated: 11/24/2020                                      McGREGOR W. SCOTT
                                                          United States Attorney
 4

 5                                                 By:    /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
 6                                                        Assistant U.S. Attorney
 7

 8 Dated: 11/19/2020                                      /s/ William R. Warne
                                                          WILLIAM R. WARNE
 9                                                        Attorney for East West Bank
10

11

12                                                   ORDER

13          The Court has read and considered the Stipulation and Order for Dismissal with Prejudice of

14 Approximately $9,004,531.62 Seized from CTBC Bank, Account Number 3800283929 by East

15 West Bank ("Claimant"), and Plaintiff, United States of America ("Plaintiff'), by and through their

16 respective counsel (collectively, the "Parties"). For the reasons stated in the Stipulation and for good

17 cause shown,

18          IT IS HEREBY ORDERED as follows:

19          1.      The Stipulation is approved.

20          2.      The Defendant Asset, approximately $9,004,531.62 seized from CTBC Bank, Account

21 Number 3800283929, is hereby dismissed with prejudice from the above-captioned case.

22          IT IS SO ORDERED.

23

24   DATED: November 24, 2020                                /s/ John A. Mendez
25                                                           THE HONORABLE JOHN A. MENDEZ
                                                             UNITED STATES DISTRICT COURT JUDGE
26

27

28                                                       2
                                                                            Stipulation and Order for Dismissal
            Case 2:19-cv-00485-JAM-DB Document 60 Filed 11/25/20 Page 3 of 3



 1

 2

 3                              CERTIFICATE OF REASONABLE CAUSE
 4          Based upon the allegations set forth in the Complaint for Forfeiture In Rem filed March 18,

 5 2019, and the Stipulation for Dismissal With Prejudice filed herewith, the Court enters this Certificate

 6 of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the seizing of

 7 the defendant assets, and for the commencement and prosecution of this forfeiture action.

 8          IT IS SO ORDERED.

 9

10
     DATED: November 24, 2020                               /s/ John A. Mendez
11
                                                            THE HONORABLE JOHN A. MENDEZ
12                                                          UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      3
                                                                           Stipulation and Order for Dismissal
